 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   TIMOTHY D. WILKINS,           ) NO. CV 19-2048-VAP(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )    ORDER ACCEPTING FINDINGS,
                                   )
14   STATE OF CALIFORNIA, et al., )     CONCLUSIONS AND RECOMMENDATIONS
                                   )
15                                 )    OF UNITED STATES MAGISTRATE JUDGE
               Defendants.         )
16   ______________________________)
17

18        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   First Amended Complaint, all of the records herein and the attached
20   Report and Recommendation of United States Magistrate Judge.   Further,
21   the Court has engaged in a de novo review of those portions of the
22   Report and Recommendation to which any objections have been made.     The
23   Court accepts and adopts the Magistrate Judge’s Report and
24   Recommendation.
25

26        IT IS ORDERED that Judgment shall be entered: (1) dismissing the
27   federal claim in the First Amended Complaint without leave to amend
28   and with prejudice; and (2) dismissing the state law claims in the
 1   First Amended Complaint without leave to amend but without prejudice.

 2

 3        IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 4   this Order and the Judgment of this date on Plaintiff.

 5

 6             DATED: May 9, 2019.

 7

 8

 9                                      _______________________________
                                              VIRGINIA A. PHILLIPS
10                                       UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
